          Case 4:21-cv-00246-RSB-CLR Document 8 Filed 09/21/21 Page 1 of 3




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF GEORGIA
                                    SAVANNAH DIVISION


    IN THE MATTER OF WEEKS MARINE,
    INC., AS THE OWNER OF THE M/V                                CIVIL ACTION NO.: 4:21-cv-00246
    RONNIE R, PETITIONING FOR
    EXONERATION FROM AND/OR                                      Admiralty 9(h)
    LIMITATION OF LIABILITY


                          ORDER DIRECTING ISSUANCE OF
                  NOTICE AND RESTRAINING PROSECUTION OF CLAIMS

          Weeks Marine, Inc., as owner of the M/V RONNIE R (hereinafter “the Vessel”) has filed,

on September 2, 2021, a Complaint for Exoneration from or Limitation of Liability, pursuant to

46 U.S.C. §§ 30501, et seq. and Rule F of the Supplemental Rules for Admiralty or Maritime

Claims of the Federal Rules of Civil Procedure, for any and all loss of life, injury, loss of property,

destruction, or damage arising out of the incident which occurred on or around August 27, 2021,

all as is more fully described in Limitation Petitioner’s Complaint For Exoneration From or

Limitation of Liability (“Complaint”), (doc. 1), filed herein;

          WHEREAS, the Complaint having stated that the value of the Vessel immediately after

the incident and at the end of said Voyage did not exceed TWO HUNDRED THOUSAND

DOLLARS AND NO/100 ($200,000.00) U.S. DOLLARS, as set forth in the Complaint and the

Declaration of Value attached as Exhibit 1 to the Complaint, (doc. 6-6); 1

          WHEREAS, Limitation Petitioner has filed and submitted a Bond, constituting approved

security in the value of the Vessel, all as required by the rules of this Court, the Limitation Act,




1
    Limitation Petitioner represents that the Vessel had no pending freight. (Doc. 6-1, p. 2.)



{N4442626.1}                                           1
        Case 4:21-cv-00246-RSB-CLR Document 8 Filed 09/21/21 Page 2 of 3




Supplemental Rule F, and the General Maritime Law, a copy of which is attached as Exhibit 2 to

the Complaint, (doc. 6-7); 2

         NOW, THEREFORE, the Court GRANTS Limitation Plaintiff’s Motion for Approval

of Security, Restraining Order, Notice to Claimants and Other Relief, (doc. 6), and ORDERS the

following:

         1)      That the Bond submitted by Weeks Marine, Inc. and its underwriters in the amount

of TWO HUNDRED THOUSAND DOLLARS AND NO/100 ($200,000.00) U.S. DOLLARS,

plus costs and interest at the rate of six percent (6%) per annum, be accepted as security under

Supplemental Admiralty Rule F(1) for the purpose of this Limitation proceeding and that it be

hereby approved as to form, quantum and surety.

         2)      That the Court, upon demand and/or motion supported by appropriate evidence,

shall cause due appraisement of such value and may thereupon order the said security increased or

reduced if it finds the amount thereof insufficient or excessive; and, upon demand, the Court may

similarly order such increase or reduction if it finds that such an order is necessary to carry out the

provisions of 46 U.S.C. § 30505, as amended.

         3)      That a notice shall be issued to all persons asserting claims with respect to which

the Complaint seeks exoneration or limitation, admonishing them to file their respective claims

with the Clerk of this Court in writing, and to serve on counsel for Weeks Marine, Inc., a copy

thereof, on or before OCTOBER 22, 2021, or be defaulted, and that if any claimant desires to

contest either the right to exoneration from or the right to limitation of liability, that claimant shall


2
  On the same date that it filed its Complaint initiating this action, Limitation Petitioner filed a Motion for
Temporary Dispensation of Requirement to Post Security. (Doc. 5.) The following day, however,
Limitation Petitioner filed a Motion for Approval of Security, stating that it had secured the necessary bond.
(Doc. 6, p. 1.) Accordingly, the Motion for Temporary Dispensation of Requirement to Post Security is
DENIED AS MOOT. (Doc. 5.)



{N4442626.1}                                           2
        Case 4:21-cv-00246-RSB-CLR Document 8 Filed 09/21/21 Page 3 of 3




file and serve on counsel for Weeks Marine, Inc., an answer to the Complaint on or before the said

date, unless the claim has included an answer to the Complaint, so designated, or be defaulted.

         4)    That the aforesaid Notice shall be published by Weeks Marine, Inc., in the

Savannah Morning News once a week for four successive weeks prior to the date fixed for the

filing of claims, as provided by the aforesaid Rule F; and Weeks Marine, Inc., shall also mail

copies of the Notice in accordance with the said Rule F.

         5)    Pursuant to Rule F, the further prosecution of any and all actions, suits and

proceedings already commenced, and the commencement or prosecution hereafter of any and all

suits, actions, or proceedings of any nature and description whatsoever in any jurisdiction, and the

taking of any steps and the making of any motion in such actions, suits or proceedings against

Weeks Marine, Inc., as aforesaid, or against the Vessel, or against any property of Weeks Marine,

Inc., except in this action, to recover damages for or in respect of any injury, loss or damages

allegedly caused by or resulting from the aforesaid incidents that occurred on or about August 27,

2021, as is more fully described in the Complaint, is hereby RESTRAINED, STAYED, and

ENJOINED until the hearing and final determination of this action.

         6)    That the service of this order as a restraining order may be made through the United

States Post Office by mailing a conformed copy thereof to the person or persons to be restrained,

or to their respective attorneys, or alternatively, delivered by hand.

         SO ORDERED this 21st day of September, 2021.




                                       R. STAN BAKER
                                       UNITED STATES DISTRICT JUDGE
                                       SOUTHERN DISTRICT OF GEORGIA



{N4442626.1}                                      3
